Citation Nr: 1210245	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to March 1985.  He also had Reserve Officers' Training Corps (ROTC) service from approximately September 1972 to June 1974 and Army National Guard service through the 1990s with numerous periods of active duty for training (ACDUTRA).
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011.  A transcript of this proceeding has been associated with the claims file. 

This case was before the Board in June 2011 whereby the Board remanded the case for development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

There is competent evidence that the Veteran's bilateral hearing loss existed prior to his active military service/ACDUTRA and no evidence that the Veteran's pre-existing bilateral hearing loss increased in severity during his active service. 



CONCLUSION OF LAW

Service connection for bilateral hearing loss in service is not established.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that bilateral hearing loss is related to his service with the United States Army from February 1981 to March 1985.  Specifically, the Veteran argues that he first developed bilateral hearing loss during military service while training to be a helicopter pilot and, subsequently, while flying helicopters while stationed in Korea.  The Veteran contends that he was exposed to canon fire, jet turbine engines, and the high frequency whine of the forward transmission of the CH-47 Chinook helicopter.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).


Factual Background

A review of the claims file shows that the Veteran participated in the Army ROTC Program at Valley Forge Military Academy in Wayne, Pennsylvania prior to his entrance into active duty service.  Significantly, service treatment records include a March 1972 examination report for "R.O.T.C. Basic Camp."  This examination report does not show bilateral hearing loss for VA purposes and noted the following audiological findings:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
0 dB
0 dB

5 dB
Left Ear
5 dB
5 dB
15 dB

0 dB

Service treatment records also include a June 1973 examination report for "R.O.T.C. Flight Class 1." This examination report did show bilateral hearing loss for VA purposes and noted the following audiological findings:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30 dB
25 dB
25 dB

45 dB
Left Ear
30 dB
25 dB
25 dB

45 dB

With regard to the June 1973 examination, the examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES. PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric). The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran's October 1980 enlistment examination for active service also showed bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
5 dB
5 dB
0 dB
35 dB
Left Ear
10 dB
10 dB
10 dB
0 dB
10 dB

The October 1980 examination report also noted a mild increase in frequency loss, however, the examiner failed to make any notations regarding PULHES.  

A November 1981 examination report also showed bilateral hearing loss for VA purposes and noted the following audiological findings:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
5 dB
10 dB
5 dB
30 dB
Left Ear
10 dB
5 dB
15 dB
0 dB
10 dB

A July 1982 examination report also showed bilateral hearing loss for VA purposes, specifically noting "hearing loss, high frequency, bilateral, mild" and noted the following audiological findings:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
5 dB
10 dB
0 dB
30 dB
Left Ear
10 dB
10 dB
15 dB
0 dB
15 dB


A July 1984 examination report also showed bilateral hearing loss for VA purposes, specifically noting "HFSNHL" (high frequency sensorineural hearing loss) and noted the following audiological findings:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
0 dB
0 dB
5 dB
25 dB
Left Ear
5 dB
5 dB
15 dB
5 dB
10 dB

An October 1984 examination report also showed bilateral hearing loss for VA purposes and noted the following audiological findings:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
0 dB
5 dB
0 dB
35 dB
Left Ear
15 dB
10 dB
20 dB
5 dB
15 dB

On Reports of Medical History dated in June 1973, October 1980, and October 1984 the Veteran reported "no" to complaints of "hearing loss."  

The Veteran submitted an original claim for service connection for bilateral hearing loss and tinnitus in November 2006.  He was afforded a VA audiological examination in February 2007.  The examiner reviewed the claims file, including the Veteran's service treatment records.  At that time the Veteran reported military noise exposure including artillery, cannon fire, and Chinook helicopter.  Non-military noise exposure included shooting and power tools.  At the time of the examination, the Veteran complained of hearing loss and tinnitus and indicated that the situations of greatest difficulty included noise, telephones, television, groups, and restaurants.  

Audiological testing in February 2007 revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
10 dB
10 dB
10 dB
65 dB
Left Ear
10 dB
10 dB
5 dB
10 dB
60 dB

Speech Recognition
Right Ear
96%
Left Ear
100%

The examiner noted that the Veteran's October 1980 enlistment examination showed normal hearing from 500 to 3000 Hz, mild hearing loss at 4000 Hz, and moderate hearing loss at 6000 Hz.  The Veteran's October 1984 separation examination also showed normal hearing from 500 to 3000 Hz, mild hearing loss at 4000 Hz, and moderate hearing loss at 6000 Hz.  Thus, the examiner opined that it was less likely as not that the Veteran's hearing loss was related to his military noise exposure as there was no evidence of a threshold shift during military service.  The examiner also opined that the Veteran's tinnitus was related to military service since the Veteran reported that he first noticed tinnitus during or at the end of his military service.    

By rating decision dated in May 2007 the RO granted service connection for tinnitus and denied service connection for bilateral hearing loss, finding that while there was evidence of bilateral hearing loss in service this pre-existed service and there was no evidence of aggravation.  Thereafter the Veteran perfected an appeal with regard to the denial of service connection for bilateral hearing loss.

Subsequently, in June 2011 the Board remanded the claim for personnel records, if any, from the Veteran's service in the Army ROTC Program from January 1972 to February 1981 in an attempt to ascertain the Veteran's periods of ACDUTRA and INACDUTRA in the Army from January 1972 to February 1981.  Pursuant to the June 2011 Board remand the RO obtained all of the Veteran's available personnel records.  Significantly, an October 1993 "Army National Guard Current Annual Statement" notes the Veteran's periods of ROTC service from September 1972 to June 1974 but fails to indicate that the Veteran had any periods of ACDUTRA or INACDUTRA during this time.    

Analysis

The Board finds that the evidence of record clearly and unmistakably demonstrates that the Veteran had pre-existing bilateral hearing loss.  Significantly, the October 1980 enlistment examination showed bilateral hearing loss for VA purposes and 
also noted a mild increase in frequency loss.  Thus, the presumption of sound condition at service entrance does not attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).    

Turning to the remaining question of whether the evidence clearly and unmistakably shows that the preexisting bilateral hearing loss was not aggravated by service (the burden being on VA), the evidence includes service treatment records showing continued bilateral hearing loss of nearly the same level in November 1981, July 1982, July 1984, and October 1984.  Also, the February 2007 VA audiological examiner opined that it was less likely as not that the Veteran's hearing loss was related to his military noise exposure as there was no evidence of a threshold shift during military service.  On the basis of all the evidence of record pertaining to the manifestations of the Veteran's bilateral hearing loss prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.    

The Veteran has alleged that his bilateral hearing loss was aggravated during military service.  However, where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his bilateral hearing loss during military service are vague, in that he has reported an increase in his bilateral hearing loss during military service but has not cited to any specific incidents which would support this allegation.  His statements are also inconsistent with the evidence as a whole as there was no evidence of a threshold shift during military service when compared to the October 1980 enlistment examination.  Accordingly, the lay statements concerning the aggravation of the Veteran's bilateral hearing loss during military service do not constitute competent or credible medical evidence.

As such, there is no basis for service connection for bilateral hearing loss on an aggravation basis as there is no indication of an increase in disability during the Veteran's active military service from February 1981 to March 1985. 

While there is evidence that the Veteran's bilateral hearing loss was likely incurred between the March 1972 and June 1973 ROTC examinations, there is no indication that the Veteran was performing ACDUTRA during this time period.  As above, an October 1993 "Army National Guard Current Annual Statement" notes the Veteran's periods of ROTC service from September 1972 to June 1974 but fails to indicate that the Veteran had any periods of ACDUTRA or INACDUTRA during this time.  Furthermore, the Veteran has not alleged that he performed either ACDUTRA or INACDUTRA during that period of time.         

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in December 2006.  Significantly, the December 2006 notice addressed both the rating criteria and effective date provisions that are pertinent to the appellant's claim pursuant to  Dingess.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate audiological examination, obtained a medical opinion as to the etiology of his current bilateral hearing loss, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


